department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date jun person to contact identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court uil certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx our adverse determination was made for the following reasons you have not established that you are organized and operated exclusively for pleasure recreation and other non-profitable purposes and are not exempt under internal_revenue_code irc sec_501 as described under sec_501 you have received a substantial portion of your income from leasing oil_and_gas rights and receives royalties which does not fulfill a non-profitable purpose for s social_club as described under sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district coutt of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service i'as is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate its gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosutes publication department of the treasury internal_revenue_service date date irs tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name d number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended june 20xx issue whether under sec_501 when its investment_income consistently exceeds the continue to qualify for exemption percent xx limitation of total income facts was formed as a corporation in the state of under sec_501 in march 19xx the articles of incorporation states that formed for the following purposes to organize construct and maintain a club house or lodge to establish and maintain a hunting and fishing park or preserve to establish and maintain a golf course and tennis courts and to provide for such other forms of recreation and amusement as the management may deem proper or necessary and was granted exemption was the form_990 for the tax_year ended june 20xx was selected for examination the form_990 states that providing recreation for its members isa provides a meeting place and facilities for individuals with common interests in during the examination it was noted that membership is based on xx of the membership accepting the applicant membership is also limited to the number of shares available which is currently xx shares there is only one class of membership and all members have voting privileges the bylaws state that the use of the club grounds and cabins are for members their immediate families and bon-a-fide guests only receives its revenue from membership dues assessments cabin rentals and royalties from oil_and_gas rights for the tax_year ended june 20xx xx of the total revenue received was from an oil_and_gas lease a review of additional forms which were not audited shows that for the tax years ended june 20xx and 20xx respectively xx and xx of total revenue received was from royalties royalties total revenue on f990 percentage of royalty income over total revenue department of the treasury - internal_revenue_service 20xx 20xx 20xx form 886-a page xx xxx xxx xxx xx xxx xxx xxx xx xxx xx xxx xxx xx xx u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended june 20xx law sec_501 of the internal_revenue_code code provides for exemption from federal_income_tax for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 an incidental sale of property will not deprive a club of its exemption revrul_66_149 1966_1_cb_146 provides that a social_club is not exempt from federal_income_tax as an organization described in section c of the code if it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments in this instance the club’s funds were invested primarily for the purpose of producing income through dividends interest or capital appreciation it is evident that such income is regularly derived from nonmember sources that the income is received in fulfillment of and pursuant to a profit_motive and that the income from investments is substantial in relation to total income revrul_69_220 1969_1_cb_154 held that a social_club that receives a substantial portion of its income from the rental of property and uses such income to defray operating_expenses and to improve and expand its facilities is not exempt under sec_501 of the code 87_f2d_5 held that where a club engages in income producing transactions which are not a part of the club purposes exemption will not be denied because of incidental trivial or nonrecurrent activities such as sales of property no longer adapted to club purpose 75_fsupp_769 stated that a corporation that was organized for the purpose of promoting the game of mah jongg but income from memberships was insufficient to meet expenses and the corporation engaged in the commercial enterprise of selling to the public lists and tiles and the income therefrom enabled the corporation to meet its deficit carry on without an increase of dues or curtailment of operations and to accumulate a surplus which was donated to charity was not operated exclusively for social purposes or charitable purposes therefore the corporation was not exempt from federal_income_tax under sec_501 of the code or sec_501 of the code department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended june 20xx in united_states of america v fort worth club of fort worth texas 345_f2d_52 cir its receipts in amounts of hundreds of thousands a social_club which derived over half of of dollars from profitable outside business was not exempt from federal income taxes on ground that it was organized and operated exclusively for pleasure recreation and other non-profitable purposes the court declared that for a social_club to qualify for exemption under sec_501 of the code its outside profits must be strictly incidental to club activities not a result of an outside business and either negligible or non-recurring government’s position does not meet the qualifications for exemption under sec_501 of the code was initially formed for pleasure recreation and other non-profitable although purposes substantially_all of the activities are not for such purposes leasing oil_and_gas rights and receives royalties from this activity which does not fulfill a pleasure recreation or other non-profitable purpose is engaged in income from is like the organization in revrul_66_149 that did not qualify for exemption under regularly derives income from nonmember sources is not similar to the organization in santee club v white in addition they are recurring has received a substantial amount of revenue from these the oil_and_gas lease and royalties are not incidental or trivial for the past several years sources per sec_1_501_c_7_-1 of the regulations activities and is not organized and operated exclusively for pleasure recreation and other non- profitable purposes sec_501 of the code specifically an oil_and_gas lease as well as royalties revenue based on the financial data provided for the income is regularly derived from these nonmember sources and the income from these sources is substantial in relation to eo’s total income eo is also similar to the organization in revrul_69_220 because it receives a substantial portion of income from sources other than the members under sec_501 of the code transactions with outsiders should not be a regular source_of_income its revenue is from an oil_and_gas lease and from royalties therefrom these sources exceeds the income from your members many times over the revenue from oil_and_gas lease and from royalties is recurring and more than incidental while may have been organized for pleasure and recreation the eo’s revenue clearly shows that it is not operating for these purposes per united_states of america v fort worth club of fort worth texas income must be incidental to your club activities and either negligible or non-recurring instead is similar to the organization in national mah jongg league v u s department of the treasury - internal_revenue_service the majority of income from form 886-a page is engaging in business royalty u s treasury department-internal revenue service schedule no or form 886-a explanation of items exhibit name of taxpayer year period ended june 20xx the royalty income is both recurring and substantial for the tax years ended june 20xx -june 20xx over xx of recurring basis revenue was received from nonmember sources on a taxpayer position the taxpayer position is unknown at this time conclusion does not meet the requirements for exemption under sec_501 of the code receives the majority of its income from nonmember sources on a recurring basis by leasing oil_and_gas rights and receiving royalties derive a significant profit from the activity as a result pleasure recreation or other non-profitable purposes we are proposing revocation of the sec_501 tax exemption for is engaging in a regular trade_or_business and does not operate substantially for effective july 20xx department of the treasury - internal_revenue_service form 886-a page
